Citation Nr: 1415060	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Evaluation for left shoulder dislocation, status-post surgery, currently rated as 20 percent disabling.

2.  Evaluation for median nerve entrapment, right upper extremity, currently rated as 10 percent disabling.

3.  Entitlement to service connection for impingement of the right shoulder with degenerative changes of the acromioclavicular joint, including as secondary to service-connected left shoulder dislocation.

4.  Entitlement to service connection for a left wrist disorder, including as secondary to service-connected left shoulder dislocation.

5.  Entitlement to service connection for right and left medial epicondylitis, including as secondary to service-connected left shoulder dislocation.

6.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2013, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record.  

The Virtual VA claims file has been reviewed.  The only document currently located in the Veterans Benefits Management System is a duplicative copy of a March 2013 VA examination report.


The issue of entitlement to service connection for degenerative joint disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left shoulder dislocation, status-post surgery, most closely approximates limitation of motion at shoulder level.

2.  The median nerve entrapment of the right upper extremity most closely approximates mild incomplete paralysis.

3.  Carpal tunnel syndrome of the left wrist is attributable to service-connected left shoulder dislocation, status-post surgery.

4.  Impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint was not manifest in service or within one year of separation.    Impingement syndrome of the right shoulder with degenerative changes is not attributable to service.

5.  Impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint is unrelated (causation or aggravation) to a service-connected disease or injury.

6.  Left medial epicondylitis was not manifest in service and is not attributable to service.

7.   Left medial epicondylitis is unrelated (causation or aggravation) to a service-connected disease or injury.

8.  Right medial epicondylitis was not manifest in service and is not attributable to service.

9.  Right medial epicondylitis is unrelated (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left shoulder dislocation, status-post surgery, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for a disability rating in excess of 10 percent for median nerve entrapment of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2013).

3.  Carpal tunnel syndrome of the left wrist is proximately due to or a result of a service-connected for left shoulder dislocation, status-post surgery.  38 C.F.R. § 3.310 (2013).

4.  Impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint was not incurred in or aggravated by service, nor presumed to have been incurred therein and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.    Left medial epicondylitis was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

6.  Right medial epicondylitis was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2010 and March 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased ratings and service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was afforded a VA examination responsive to the claims for service connection of a right shoulder disorder, left wrist disorder, and left and right medial epicondylitis.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected left shoulder dislocation status-post surgery, and median nerve entrapment of the right upper extremity, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that her disabilities worsened since the most recent VA examination; she merely asserts entitlement to higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also observes that the undersigned VLJ, at the Veteran's June 2013 hearing, clarified the issues and explained the concepts of service connection and the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and complies with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Left Shoulder Dislocation, Status-Post Surgery

The Veteran's left shoulder dislocation, status-post surgery, is evaluated as 20 percent disabling, pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5201.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2013). 

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that her dominant hand is her right hand at the March 2010 and April 2010 VA examinations, as well as testified to such at her June 2013 Board hearing.  See 38 C.F.R. § 4.69 (2013).

After a review of the lay and medical evidence, the Board finds that the Veteran's disability picture more nearly approximates her current 20 percent disability rating.  The evidence shows that, throughout the rating period on appeal, the Veteran does not have limitation of motion of the arm to midway between the side and shoulder level.  According to the March 2010 VA examination report, the Veteran had range of motion to at least 180 degrees flexion, 110 degrees abduction, external rotation to 90 degrees, and internal rotation to 90 degrees, without evidence of weakness, fatigue, lack of endurance, or incoordination.  Despite the Veteran's report of pain, there was no pain on motion, and there was no tenderness of acromioclavicular joint, despite a bony abnormality.   She had adequate muscle strength.  Furthermore, the available VA treatment records for the period on appeal do not show any treatment for the left shoulder, other than complaints of pain. 

The evidence also shows that, throughout the rating period on appeal, the Veteran did not have ankylosis of the scapulohumeral articulation or dislocation of the left shoulder.  Further, the evidence does not show nonunion, fibrous union, or loss of the head of the humerus.  As such, the Board is precluded from assigning a disability rating in excess of 20 percent for left shoulder dislocation, status-post surgery, under Diagnostic Codes 5200, 5202, or 5203.

The Board has also considered whether she has additional functional loss - beyond that objectively shown - due to her pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202   (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion, does not by itself warrant a higher rating under the diagnostic codes providing ratings for limitation of motion.  The March 2010 VA examiner noted that joint function on the left was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, or incoordination, despite complaints of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating.  

Median Nerve Entrapment, Right Upper Extremity

The Veteran's median nerve entrapment of the right upper extremity is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  As previously noted, the Veteran is right-hand dominant.

Under Diagnostic Code 8515, for the major wrist, a 10 percent evaluation is assigned for mild incomplete paralysis; a 30 percent rating requires moderate incomplete paralysis; and a 50 percent rating requires severe incomplete paralysis. A 70 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

After a review of the lay and medical evidence, the Board finds that the Veteran's disability picture more nearly approximates the current 10 percent disability rating for her median nerve entrapment of the right upper extremity.  The evidence of record does not show that she experiences moderate incomplete paralysis of the medial nerve.  She complained of pain at her March 2010 VA examination; however, she denied experiencing weakness or problems with dexterity.  Upon examination, she had adequate grip strength and was able to make a complete fist without difficulty, as well as finger to thumb without difficulty; sensation to light touch was intact.  Reflexes were completely normal and Tinel's at the wrist was negative; Tinel's at the right elbow causes pain, numbness, and tingling to the fifth finger, but there was no atrophy.   The Board acknowledges that the Veteran complained of pain through the palmar aspect of the hand, affecting her third and fourth fingers; she reported that it was aggravated by driving, computer work, and painting or sanding, and that her pain upon waking in the morning makes it hard to shower and do her hair and makeup.  Nevertheless, beyond her complaints of pain, there is minimal, if any, neurologic impairment.  Therefore, her symptomatology most closely fits within the criteria for the currently assigned 10 percent disability evaluation. 

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left shoulder dislocation, status-post surgery, and median nerve entrapment of the right upper extremity are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that have been assigned.  The Veteran has no complaints other than pain as a result of each disability, which was clearly considered in the testing that was carried out and which serves as the basis for her assigned disability ratings.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for left shoulder dislocation, status-post surgery, and median nerve entrapment of the right upper extremity is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with left shoulder dislocation, status-post surgery, and median nerve entrapment of the right upper extremity, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran does not allege, and the evidence does not demonstrate, that her impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint, her left wrist disorder, and her left and right medial epicondylitis are related to an event or injury during active service.  Instead, the Veteran alleges that her impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint, left wrist disorder, and her left and right medial epicondylitis are related to her service-connected left shoulder disability.  

Likewise, the Veteran does not allege, and the medical evidence does not demonstrate, that any impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint, was manifested within one year of separation. 

The Board finds that the evidence of record demonstrates service connection for a left wrist disorder, namely carpal tunnel syndrome of the left wrist, is warranted.   The Board acknowledges that the April 2010 VA examiner found that the Veteran did not have a left wrist disorder, but the VA examiner also found that her left wrist complaints were likely related to her left carpal tunnel syndrome.  The Board also observes that a July 2013 statement from a nurse practitioner associated her left carpal tunnel syndrome to her service-connected left shoulder disability.  Likewise, the Board observes that the April 2010 VA examiner did not consider that the Veteran is service-connected right median nerve entrapment as secondary to her left shoulder disability; the RO, in a June 2003 rating decision granting service connection for her right median nerve entrapment, noted that it was diagnosed as right carpal tunnel syndrome.  Likewise, the April 2010 VA examiner's reliance on the absence of any x-ray findings of a left wrist disorder is insufficient to exclude the Veteran's left carpal tunnel syndrome as related to her service-connected left shoulder disability.   Regardless of how the Veteran's left wrist disorder is diagnosed, the evidence nonetheless suggests that the Veteran's left wrist disorder is causally related to the Veteran's service-connected left shoulder disorder.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's left carpal tunnel syndrome is related to her service-connected left shoulder disability.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for left carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

However, the weight of the evidence is against the Veteran's claims for service connection for impingement syndrome of the left shoulder with degenerative changes and left and right medial epicondylitis.

A close reading establishes that the Veteran's April 2010 VA examination did not establish a relationship between the Veteran's impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint and her service-connected left shoulder disability.  Nor did it establish a relationship between her left and right medial epicondylitis and her service-connected left shoulder disability.  To the contrary, the VA examiner concluded that there was no (causal or aggravation) relationship between the Veteran's service-connected left shoulder disability and her impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint or her left and right medial epicondylitis.  In this regard, the Board points out that the Veteran reported to the VA examiner that her right shoulder pain began approximately three months prior to the VA examination, when she began work as a painter, which involves lifting and repetitive movement.   The VA examiner found that, because the Veteran is right hand dominant, she is more likely to use her right upper extremity more than her left upper extremity, and that any relationship between the impingement syndrome of the right shoulder and the service-connected left shoulder disability could not be determined without resorting to speculation, which would not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Similarly, the VA examiner found that the Veteran's left and right medial epicondylitis did not likely have a relationship (causal or aggravation) to her service-connected left shoulder disability.  The VA examiner noted that epicondylitis is attributable to smoking, obesity, age (over 45), and repetitive movement for at least two hours, with forceful activity, and found that the Veteran's work as a painter, which required repetitive movement for eight hours per day, was the more likely cause of her left and right medial epicondylitis.

The Board acknowledges that the Veteran submitted a statement from a nurse practitioner in July 2013 to the effect that her right shoulder disorder is due to overuse of the right shoulder to compensate for her service-connected left shoulder disability.  The Board also acknowledges that the Veteran, at her June 2013 hearing, testified that she does not currently have any complaints related to her elbows.  VA treatment records associate her impingement syndrome of the right shoulder with degenerative changes and left and right medial epicondylitis to the stress of repetitive movement. 

Here, there is positive and negative evidence.  The Board is presented with the lay pleadings, her reports to VA treating providers and the VA examiner, as well as the opinions of the VA examiner and nurse practitioner.   However, we find the positive medical evidence to be of little probative value, as it was provided without rationale or basis in the record.   Here, the most probative and credible evidence establishes that the Veteran's impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint and left and right medial epicondylitis are unrelated (causation or aggravation) to her service-connected left shoulder disorder.   The April 2010 VA examiner explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

In sum, there is no reliable evidence linking the Veteran's impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint and left and right medial epicondylitis to her service-connected left shoulder disability.   Furthermore, there is no reliable evidence of an increase in either disability (aggravation) due to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for impingement syndrome of the right shoulder with degenerative changes of the acromioclavicular joint and left and right medial epicondylitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An evaluation in excess of 20 percent for left shoulder dislocation, status-post surgery, is denied.

An evaluation in excess of 10 percent for median nerve entrapment, right upper extremity, is denied.

Entitlement to service connection for left carpal tunnel syndrome is granted. 

Service connection for impingement of the right shoulder with degenerative changes of the acromioclavicular joint is denied.

Service connection for right and left medial epicondylitis is denied.



REMAND

The Board observes that an April 2013 supplemental statement of the case (SSOC) indicates that the Veteran was denied entitlement to service connection for degenerative joint disease of the cervical spine.   However, no VCAA notice, rating decision, or letter providing notice thereof, has been issued.  As previously mentioned, the Virtual VA claims file has been reviewed; these documents have not been associated with the Veteran's electronic claims file.  There are no documents other than a duplicative copy of a March 2013 VA examination report located in the Veterans Benefits Management System.  As such, the Veteran's claim for degenerative joint disease of the cervical spine is remanded to the RO to issue an appropriate rating decision and associate a copy of such a rating decision and notice thereof with her claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a rating decision as to the issue of entitlement to service connection for degenerative joint disease of the cervical spine, as indicated in the April 2013 SSOC.  

2.  The RO must provide the Veteran and her representative with notice of the rating decision and notice as to the Veteran's procedural and appellate rights.  This issue should only be returned to the Board if the Veteran timely disagrees and timely perfects her appeal after issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


